                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TENNESSEE
 __________________________________________
                                               )
 M.S. (a minor, by his parents                 )
 and next friends, Derek Stepp and Sharonda    )
 Covington), et al.                            )
                                               )    CASE NO: 1:16-cv-00501
        Plaintiffs, individually and on behalf )
        of all others similarly situated,      )
                                               )
 v.                                            )
                                               )
 HAMILTON COUNTY DEPARTMENT OF                 )
 EDUCATION,                                    )
                                               )
        Defendant                              )
 __________________________________________)

          PLAINTIFFS’ RENEWED MOTION FOR SCHEDULING CONFERENCE

          COME NOW, Plaintiffs M.S., a minor, Sharonda Covington, and Derek Stepp, individually

 and on behalf of M.S. and all others similarly situated (hereinafter “Plaintiffs”), by and through

 counsel and pursuant to Federal Rules of Civil Procedure 7 and 16, respectfully request that the Court

 set a scheduling conference in this matter. In support of this Motion, Plaintiffs state as follows:

          1.     Plaintiffs’ Amended Complaint was filed on December 22, 2016. (Dkt. 3).

          2.     On January 11, 2017, Defendant Hamilton County Department of Education

 (hereinafter “HCDE”) were served with the Amended Complaint. (Dkt. 10).

          3.     On September 29, 2017, this Court entered a Memorandum Opinion and Order

 dismissing all claims set forth in the Amended Complaint, and entered a Judgment. (Dkt. 52, 53).

          4.     On October 16, 2017, Plaintiffs filed a Notice of Appeal. (Dkt. 54).

          5.     On November 1, 2018, the United States Court of Appeals for the Sixth Circuit

 entered an Order in which it, inter alia, reversed this Court’s dismissal of Defendant HCDE. (Dkt.

 50-2).




Case 1:16-cv-00501-JRG-SKL Document 63 Filed 03/08/19 Page 1 of 3 PageID #: 555
         6.      On December 19, 2018, the United States Court of Appeals for the Sixth Circuit

 issued the mandate for the aforementioned appeal. (Dkt. 57).

         7.      On January 4, 2019, Defendant HCDE filed an Answer to the Amended Complaint.

 (Dkt. 58).

         8.      Plaintiffs would like to proceed with written discovery as soon as is practicable and

 submit that deadlines and a trial date should be set in this matter.

         WHEREFORE, for all of the reasons stated above, Plaintiffs respectfully request that the

 Court set a scheduling conference pursuant to FRCP 16, and for any other relief that justice requires.




                                                     2

Case 1:16-cv-00501-JRG-SKL Document 63 Filed 03/08/19 Page 2 of 3 PageID #: 556
                                           Respectfully submitted,


                                           s/ Bryan M. Meredith
                                           Robert L. J. Spence, Jr. (BPR# 26876)
                                           Bryan M. Meredith (BPR#26876)
                                           Spence Law Firm, PLLC
                                           80 Monroe Ave., Garden Suite 1
                                           Memphis, Tennessee 38103
                                           (901) 312-9160 (ofc.)
                                           (901) 521-9550 (fax.)

                                           William H. Murphy, Jr., BPR# 07985
                                           William H. Murphy III, BPR# 30126
                                           Nicholas A. Szokoly, BPR# 28157
                                           Jason G. Downs, BPR# 28157
                                           Jessica H. Meeder, BPR# 17986
                                           Murphy, Falcon & Murphy, PA
                                           One South Street, 23rd Floor
                                           Baltimore, MD 21202
                                           Telephone: (410) 951-8744
                                           Facsimile: (410) 539-6599
                                           Email: nick.szokoly@murphyfalcon.com

                                           Ronald J. Berke, BPR#1741
                                           Berke, Berke & Berke
                                           420 Frazier Avenue
                                           Chattanooga, TN 37405
                                           Telephone (423) 266-5171
                                           Facsimile: (423) 265-5307
                                           Email: ronnie@berkeattys.com
                                           Attorneys for Plaintiffs



                               CERTIFICATE OF SERVICE

        I hereby certify that on this 8th of March, 2019 a copy of the foregoing document was
 served electronically via the Court’s ECF System.


                                            s/ Bryan M. Meredith




                                              3

Case 1:16-cv-00501-JRG-SKL Document 63 Filed 03/08/19 Page 3 of 3 PageID #: 557
